 

FS Investment Corporation II - 8-K [fsicii-8k_051718.htm]

Exhibit 10.1



 

EXECUTION COPY

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT, dated as of May 14, 2018 (together
with all exhibits and schedules hereto, this “Fifth Amendment”), is entered into
by and between DUNNING CREEK LLC, a Delaware limited liability company (the
“Borrower”), and DEUTSCHE BANK AG, NEW YORK BRANCH (“DBNY”) as Administrative
Agent (in such capacity, the “Administrative Agent”) and as a lender (DBNY and
each other Lender party to the Credit Agreement from time to time, the “Lenders”
and each a “Lender”). Capitalized terms used herein and not otherwise defined
herein have the meanings assigned to such terms in the Credit Agreement
described below.

 

RECITALS:

 

A.       The Borrower and DBNY are parties to a Credit Agreement dated as of May
14, 2014 by and among the Borrower and DBNY, as Administrative Agent and as a
Lender, as amended pursuant to that (i) First Amendment to Credit Agreement
dated as of June 4, 2014, (ii) Second Amendment to Credit Agreement dated as of
May 14, 2015, (iii) the Third Amendment to Credit Agreement dated as of May 13,
2016, and (iv) the Fourth Amendment to the Credit Agreement dated as of May 12,
2017 (the credit agreement, as amended and amended and restated prior to the
date hereof, the “Credit Agreement” and, the Credit Agreement, as amended by
this Fifth Amendment, the “Amended Credit Agreement”).

 

B.       The parties hereto desire, among other things, to (i) modify the
interest rate with respect to Loans, (ii) extend the Scheduled Commitment
Termination Date, (iii) convert the Loans from revolving loans into term loans,
and (iv) modify certain other terms of the Credit Agreement as set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

Section 1.      Amendment of Credit Agreement. Subject to satisfaction of the of
the conditions precedent set forth in Section 2 hereof, effective as of May 14,
2018 (as defined below), the Credit Agreement is hereby amended as follows:

 

(a)       Section 2.01 of the Credit Agreement is hereby replaced in its
entirety with the following:

 

“Section 2.01 Commitment. From and after the Fifth Amendment Closing Date the
Loans, which as of the Fifth Amendment Closing Date equal $150,000,000.00 in
principal amount outstanding (collectively, the “Loans”), shall be automatically
converted into term loans in the aggregate principal amount of $150,000,000.00.
Notwithstanding anything herein to the contrary, from and after the Fifth
Amendment Closing Date, amounts prepaid or repaid in respect of any Loans may
not be reborrowed. Notwithstanding anything to the contrary contained herein,
from and after the Fifth Amendment Closing Date, Sections 2.02, 2.03(b), and
2.03(d) shall not apply with respect to any Loans; provided, however, that any
amounts, fees or charges accrued thereunder prior to the Fifth Amendment Closing
Date shall remain payable in accordance with the terms of this Agreement.

 



 



 

(b)       Section 3.03 of the Credit Agreement is hereby amended by adding the
following new Section 3.03(d) thereto immediately following Section 3.03(c)
thereof:

 

“(d)     Mandatory Amortization. On June 28, 2018, the Borrower shall make a
payment with respect to the principal amount of the Loans then outstanding equal
to the amount (if any) by which such principal amount outstanding then exceeds
$75,000,000.00.”

 

(c)       Section 5.02(b)(iv) of the Credit Agreement is hereby replaced in its
entirety with the following:

 

“The execution, delivery and performance by the Borrower of this Agreement, each
other Credit Document and its obligations hereunder and thereunder do not and
will not violate any provision of the Investment Company Act or any rule,
regulation, statutory guidance, no-action letter or interpretation promulgated
by the SEC thereunder applicable to the Borrower, FSIC II or FS/KKR Advisor.”

 

(d)       Section 6.01(f)(v) of the Credit Agreement is hereby replaced in its
entirety with the following:

 

“(v) any material adverse development with respect to the Borrower, the Manager,
the Equity Owner, FS/KKR Advisor that has impaired or is reasonably expected to
impair the Borrower’s ability to perform its obligations under this Agreement or
under any of the other Credit Documents.”

 

(e)       Section 9.03(b) of the Credit Agreement is hereby deleted and replaced
in its entirety with the following:

 

“(b) In addition to the provisions of clause (a) above, the Administrative Agent
shall be deemed to have notified the Borrower of the occurrence of a default,
Default or Event of Default (or any similar or related event or condition), when
required to do so by the terms of this Agreement or any other Credit Document,
when the Administrative Agent:

 

(i)       calls by telephone any one of the designated persons listed below at
the number set forth opposite such person’s name; provided that if after placing
a telephone call to each of the designated persons listed below, the
Administrative Agent is unable to reach any of such persons (through no fault of
the Administrative Agent, i.e., whether because the Administrative Agent’s calls
are unanswered, it receives a “busy” signal for the call and/or each of the
persons called is not available to answer the call at the time the
Administrative Agent calls), the Administrative Agent shall be deemed to have
provided the Borrower with telephone notice; and

 



2 



 

(ii)       in addition to such telephone notice, sends an email notice with a
subject line specifying “Default Notice from Deutsche Bank” to each of the email
addresses listed below (whether or not such emails are actually received by any
of such persons):


 

Name Telephone Number Email Address William Goebel (215) 220-4247
Bill.Goebel@fsinvestments.com Jason Young (215) 220-4524
Jason.Young@fsinvestments.com Ken Miller (215) 495-1164
Ken.Miller@fsinvestments.com     credit.notices@fsinvestments.com    
FSICII_Team@fsinvestments.com     Investmentops@fsinvestments.com

 

(f)       The definitions of “Applicable Margin,” “Maximum Commitment,”
“Regulatory Event,” “Scheduled Commitment Termination Date,” and “Sub-Advisor”
in Annex I to the Credit Agreement are hereby replaced in their entirety with
the following:

 

““Applicable Margin” means 1.85% per annum.”

 

““Maximum Commitment” means, (a) at any date of determination prior to the
Commitment Termination Date, the lesser of (x) $150,000,000 or (y) such lesser
amount remaining following any reduction of the Maximum Commitment in accordance
with Section 2.02 (Voluntary Reductions or Termination of the Maximum
Commitment), Section 2.05 (Illegality of Lending) or Section 3.03(c) Mandatory
Amortization and (b) on and after the Commitment Termination Date, zero.”

 

““Regulatory Event” means the Manager, the Equity Owner, FS/KKR Advisor, or the
Borrower or any of their directors, principals or officers, as the case may be,
when acting in their official capacities in providing investment advice, is
formally investigated, officially charged, indicted or convicted by a court,
prosecutor or regulatory or self-regulatory governmental authority or agency for
fraud, misconduct, embezzlement, money laundering, racketeering, insider
trading, market manipulation or other similar illegality or breach of similar
regulation.”

 

““Scheduled Commitment Termination Date” means September 27, 2018.”

 

(g)       The definitions “FSIC II Advisor,” “Sub-Advisor,” and “Sub-Advisory
Agreement” are each hereby deleted from Annex I to the Credit Agreement.

 

(h)       The following definitions are hereby added to Annex I to the Credit
Agreement in the applicable alphabetical location:

 



3 



 

““FS/KKR Advisor” means FS/KKR Advisor, LLC, a Delaware limited liability
company.”

 

““Fifth Amendment Closing Date” means May 14, 2018.”

 

(i)       The definition of “Super-Collateralization Event” in Annex II to the
Credit Agreement is hereby replaced in its entirety with the following:

 

““Super-Collateralization Event” means the occurrence of any of the following
events or conditions:

 

(i) [reserved];

 

(ii) an event specified in Section 7.01(i) (Bankruptcy, Insolvency, etc.) with
respect to FS/KKR Advisor;

 

(iii) the date on which any of the following becomes effective: FS/KKR Advisor
is removed, replaced, terminated or resigns as advisor pursuant to the
Investment Advisory and Administrative Services Agreement between FSIC II and
FS/KKR Advisor, dated April 8, 2018 (as amended); or

 

(iv) an event specified in Section 7.01(m) (Manager and Equity Owner Events),
Section 7.01(n) (Net Asset Value), Section 7.01(o) (Anti-Terrorism and
Anti-Money Laundering Events) or Section 7.01(p) (Regulatory Events).”

 

(j)       The address of the Borrower set forth on schedule 1 of the Credit
Agreement is hereby replaced with the following:

 

Dunning Creek LLC:201 Rouse Boulevard



Philadelphia, PA 19112



Attention: William Goebel, Chief Financial Officer



Telephone: (215) 220-4247



Facsimile: (215) 339-1931



Electronic Mail: credit.notices@fsinvestments.com



FSICII_Team@fsinvestments.com



Investmentops@fsinvestments.com

 

Section 2.     Conditions Precedent.  It shall be a condition precedent to the
effectiveness of Section 1 of this Fifth Amendment that each of the following
conditions is satisfied (the date on which such effectiveness occurs, the “Fifth
Amendment Closing Date”):

 

(a)       Agreements. The Administrative Agent shall have received executed
counterparts of this Fifth Amendment duly executed and delivered by an
Authorized Representative of the Borrower.

 

(b)       Evidence of Authority. The Administrative Agent shall have received:

 



4 



 

(1)       a certificate of an Authorized Representative of the Borrower and a
Responsible Officer (which could be the same person as the Authorized
Representative), dated the Fifth Amendment Closing Date, as to:

 

(i)       the authority of the Borrower to execute and deliver this Fifth
Amendment and to perform its obligations under the Amended Credit Agreement, the
Notes, and each other Credit Document executed by it, in each case as amended by
this Fifth Amendment and each other instrument, agreement or other document to
be executed in connection with the transactions contemplated in connection
herewith and therewith;

 

(ii)      the absence of any changes in the Organic Documents of the Borrower
since the copies delivered in connection with the closing of the Credit
Agreement; and

 

(2)       such other instruments, agreements or other documents (certified if
requested) as the Administrative Agent may reasonably request.

 

(c)       Officer’s Certificate. The Administrative Agent shall have received a
certificate (which may be the same certificate as reference in Section 2(b)(i)
above) of an Authorized Representative of the Borrower and a Responsible Officer
(which could be the same person as the Authorized Representative), in each case
on behalf of the Borrower dated as of the Fifth Amendment Closing Date, in form
and substance reasonably satisfactory to the Administrative Agent (which shall
be deemed to have been given under the Credit Agreement), to the effect that, as
of such date:

 

(1)       all conditions set forth in this Section 2 (CONDITIONS PRECEDENT) have
been fulfilled;

 

(2)       all representations and warranties of the Borrower set forth in
Article 5 of the Credit Agreement (REPRESENTATIONS AND WARRANTIES) are true and
correct in all material respects as if made on the Fifth Amendment Closing Date
(unless expressly made as of a certain date, in which case it shall be true and
correct in all material respects as of such date);

 

(3)       all representations and warranties set forth in each of the Collateral
Documents are true and correct in all material respects as if made on the Fifth
Amendment Closing Date (unless expressly made as of a certain date, in which
case it shall be true and correct in all material respects as of such date); and

 

(4)       no Default or Event of Default shall be continuing.

 

(d)       Opinion of Counsel. The Administrative Agent shall have received a
legal opinion from Dechert LLP, counsel to the Borrower, the Manager and FS/KKR
Advisor, LLC (“FS/KKR Advisor”), in form and substance reasonably satisfactory
to the Administrative Agent covering such matters as the Administrative Agent
may reasonably request.

 



5 



 

(e)       Manager Letter. The Administrative Agent shall have received from the
Manager a letter in the form of Exhibit A hereto addressed to the Administrative
Agent reaffirming all of its obligations under the Manager Letter entered into
in connection with the Credit Agreement.

 

(f)       Equity Owner Letter. The Administrative Agent shall have received from
the Equity Owner a letter in the form of Exhibit B hereto addressed to the
Administrative Agent reaffirming all of its obligations under the Equity Owner
Letter entered into in connection with the Credit Agreement.

 

(g)       FS/KKR Advisor Letter. The Administrative Agent shall have received
from FS/KKR Advisor a letter in the form of Exhibit C hereto addressed to the
Administrative Agent reaffirming all of its obligations under the FS/KKR Advisor
Letter entered into in connection with the Credit Agreement.

 

(h)       Closing Fees, Expenses, etc. The Administrative Agent shall have
received for its own account, or for the account of the Lenders, as the case may
be, all fees, costs and expenses (x) then due and payable to it under the Credit
Agreement and (y) incurred in connection with negotiating and documenting this
Fifth Amendment.

 

(i)       After giving effect to Section 1 of this Fifth Amendment and any
requested Borrowing on the Fifth Amendment Closing Date, (1) the aggregate
principal amount of all Loans outstanding will not exceed the Maximum Commitment
and (2) the Overcollateralization Test is satisfied.

 

(j)       Satisfactory Legal Form. All limited liability company and other
actions or proceedings taken or required to be taken in connection with the
transactions contemplated hereby and all agreements, instruments, documents and
opinions of counsel executed, submitted, or delivered pursuant to or in
connection with this Fifth Amendment by or on behalf of the Borrower shall be
reasonably satisfactory in form and substance to the Administrative Agent and
its counsel; all certificates and opinions delivered pursuant to this Fifth
Amendment shall be addressed to the Administrative Agent and the Lenders, or the
Administrative Agent and the Lenders shall be expressly entitled to rely
thereon; the Administrative Agent and its counsel shall have received all
information, and such number of counterpart originals or such certified or other
copies of such information, as the Administrative Agent or its counsel may
reasonably request; and all legal matters incident to the transactions
contemplated by this Fifth Amendment shall be reasonably satisfactory to counsel
to the Administrative Agent.

 

Section 3.     Miscellaneous.

 

(a)       GOVERNING LAW. THIS FIFTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.

 



6 



 

(b)       Amendments, Etc. None of the terms of this Fifth Amendment may be
changed, waived, discharged or terminated unless such change, waiver, discharge
or termination is in writing signed by the Borrower and the Administrative Agent
(or other applicable party thereto as the case may be), and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

(c)       Severability. If any one or more of the covenants, agreements,
provisions or terms of this Fifth Amendment shall be for any reason whatsoever
held invalid, then such covenants, agreements, provisions or terms shall be
deemed severable from the remaining covenants, agreements, provisions or terms
of this Fifth Amendment and shall in no way affect the validity or
enforceability of the other provisions of this Fifth Amendment.

 

(d)       Counterparts. This Fifth Amendment may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument.

 

(e)       Successors and Assigns. All covenants and agreements contained herein
shall be binding upon, and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 

(f)       Captions. The captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Fifth Amendment.

 

(g)       Entire Agreement. This Fifth Amendment constitutes a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall (together with the Amended Credit
Agreement and the other Credit Documents) constitute the entire agreement among
the parties hereto with respect to the subject matter hereof, superseding all
previous oral statements and other writings with respect thereto.

 

[Signature pages follow]

 

7 



 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed and delivered as of the day and year first above written.





          BORROWER           DUNNING CREEK LLC,     as Borrower           By:
/s/ William Goebel       Name: William Goebel       Title: Chief Financial
Officer  



 

[Signature Page to Fifth Amendment]

 



 





     ADMINISTRATIVE AGENT:     

DEUTSCHE BANK AG, NEW YORK BRANCH as Administrative Agent

    By:/s/ Andrew Johnson   Name: Andrew Johnson
Title: Director





    By:/s/ Ian R. Jackson   Name: Ian R. Jackson
Title: Managing Director

 

[Signature Page to Fifth Amendment]

 

 





     

DEUTSCHE BANK AG, NEW YORK BRANCH, as Lender

    By:/s/ Andrew Johnson   Name: Andrew Johnson
Title: Director





    By:/s/ Ian R. Jackson   Name: Ian R. Jackson
Title: Managing Director

 

[Signature Page to Fifth Amendment]




 



 

EXHIBIT A

 

MANAGER LETTER
[Attached]

 

 



EXHIBIT B

 

EQUITY OWNER LETTER
[Attached]

 

 



EXHIBIT C

 

FS/KKR ADVISOR LETTER
[Attached]

 

 